Filed 12/11/13 P. v. Weed CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074074

         v.                                                                       (Super. Ct. No. 12F5112)

JACK EARL WEED III,

                   Defendant and Appellant.




         Appointed counsel for defendant Jack Earl Weed III asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant entered the home of M.H. on July 31, 2012, with the intent to commit a
felony. Another person was present in the home when defendant entered.


                                                             1
       Defendant pleaded no contest to first degree burglary. (Pen. Code, § 459.)1 He
admitted that a person other than an accomplice was present at the time of his offense
(§ 667.5, subd. (c)(21)) and that he had a prior strike conviction (§ 1170.12) and a prior
felony conviction (§ 667, subd. (a)(1)). Defendant entered his plea with a Harvey
waiver2 in exchange for dismissal of the remaining counts and allegations and a
stipulated term of 17 years in prison. Pursuant to the plea agreement, the trial court
sentenced defendant to the upper term of six years in prison for first degree burglary,
doubled for the prior strike, plus five years for the prior felony conviction. Defendant did
not request a certificate of probable cause. (§ 1237.5.)
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




1 Undesignated statutory references are to the Penal Code.

2 People v. Harvey (1979) 25 Cal. 3d 754.


                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                                  MAURO              , J.


We concur:


              ROBIE                  , Acting P. J.


              BUTZ                   , J.




                                             3